392 F.2d 588
FIRST AMERICAN INSURANCE COMPANY, Appellant,v.John P. O'CONNOR, Appellee.
No. 24782.
United States Court of Appeals Fifth Circuit.
April 18, 1968.

Appeal from the United States District Court for the Southern District of Florida; Seybourn H. Lynne, Judge.
Alvin N. Weinstein, Joe N. Unger, Weinstein & Weissenborn, Miami, Fla., for appellant.
G. A. Haddad, Edward G. Rubinoff, Preddy, Haddad & Kutner, Miami, Fla., for appellee.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
This judgment, based upon a foreign judgment of the Circuit Court of Cook County, Illinois, is affirmed. See Midessa Television Co. v. Motion Pictures for Television, 5th Cir., 290 F.2d 203, (1961).